TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED JANUARY 21, 2022



                                    NO. 03-21-00010-CV


                     Lampasas Independent School District, Appellant

                                              v.

 Mike Morath, the Honorable Commissioner of Education for the State of Texas; Bellpas,
           Inc.; and Copperas Cove Independent School District, Appellees




         APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND KELLY
           VACATED AND DISMISSED ON MOTION FOR REHEARING –
                       OPINION BY JUSTICE TRIANA




This is an appeal from the judgment signed by the trial court on October 6, 2020. The parties

have filed motions for rehearing, and having reviewed the motions, the record, and the parties’

arguments, we grant in part and deny in part the motions for rehearing. The Court therefore

withdraws its opinion and judgment from November 19, 2021 and substitutes the following

opinion and judgment in their place. The Court holds that the trial court lacked subject matter

jurisdiction. Therefore, the Court vacates the trial court’s judgment and dismisses the cause.

Each party shall bear their own costs relating to this appeal, both in this Court and in the

court below.